Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See the Examiner’s claim analysis in parent case 16509946 (USPat. 10934621) under Uchida (US 20150107772 A1) in the December 9, 2020 fax transmission. Notably, Uchida, as the closest cited prior art does not teach or suggest Applicant’s originally claimed subject matter of claims 3 and 18 from parent case 16509946. Allowed independent claims 1, 11, and 16 require first and second grooves and pressure sensors disposed in the claimed grooves. No such corresponding structure is taught or suggested by Uchida, or pertinent prior art, alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art represent gas distribution components with similar structure and function to those of the allowed claims.
US 20200219757 A1
US 20200157682 A1
US 20190371573 A1
US 20190177846 A1
US 20180374726 A1
US 20180190519 A1
US 20180163305 A1
US 20180130640 A1
US 20170178867 A1
US 20150107772 A1
US 20140291286 A1
US 20130315795 A1
US 20110256729 A1
US 20090275206 A1
US 20090272492 A1
US 20090194235 A1
US 20090159213 A1
US 20090117746 A1
US 20080081114 A1
US 20070251917 A1
US 20070251642 A1
US 20070249173 A1
US 20070247075 A1
US 20070181181 A1
US 20060288934 A1
US 20060016559 A1
US 20040140252 A1
US 10851457 B2
US 10804079 B2
US 10745807 B2
US 10692743 B2
US 10626500 B2
US 10604841 B2
US 10494717 B2
US 10403476 B2
US 10378108 B2
US 10221483 B2
US 10199241 B2
US 10145012 B2
US 9887108 B2
US 9803282 B2
US 9732909 B2
US 9677176 B2
US 9644267 B2
US 9476121 B2
US 9469900 B2
US 9466506 B2
US 9466468 B2
US 9460893 B2
US 9441791 B2
US 9425028 B2
US 9038567 B2
US 8906193 B2
US 8882913 B2
US 8821742 B2
US 8790529 B2
US 8771418 B2
US 8733282 B2
US 8679255 B2
US 8673785 B2
US 8539908 B2
US 8430962 B2
US 8397668 B2
US 8343876 B2
US 8236133 B2
US 8231799 B2
US 8187415 B2
US 8066895 B2
US 7896967 B2
US 7892358 B2
US 7708859 B2
US 7662232 B2
US 7541292 B2
US 7540971 B2
US 7431859 B2
US 7252716 B2
US 6821910 B2
US 5958140 A
US 5950925 A
US 5500256 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716